 Case: 2:21-cv-01117-SDM-KAJ Doc #: 5 Filed: 04/06/21 Page: 1 of 1 PAGEID #: 28




                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF OHIO
                            EASTERN DIVISION

 JESSICA THOMAS,

                     Plaintiff,           :
                                                Case No. 2:21-cv-1117
       v.
                                                Judge Sarah D. Morrison
                                                Magistrate Judge Kimberly A.
                                                Jolson
 COLUMBUS CITY
 SCHOOLS, et al.,                         :

                     Defendants.

                                      ORDER

      On March 18, 2021, the Magistrate Judge issued a Report and

Recommendation recommending that Plaintiff Jessica Thomas’s Motion for Leave to

Proceed in Forma Pauperis (ECF No. 1) be denied. (ECF No. 3.) Although the

parties were advised of the right to file objections to the Magistrate Judge’s Report

and Recommendation, and of the consequences of failing to do so, no objections have

been filed. The Report and Recommendation is ADOPTED and AFFIRMED. For

the reasons set forth therein, Ms. Thomas’s Motion (ECF No. 1) is DENIED. Ms.

Thomas is ORDERED to pay the filing fee within fourteen days in order to

proceed in this action.



      IT IS SO ORDERED.

                                        /s/ Sarah D. Morrison
                                        SARAH D. MORRISON
                                        UNITED STATES DISTRICT JUDGE
